Case 3:18-cv-00292-MHL Document 26 Filed 05/07/19 Page 1 of 1 PagelD# 159

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

 

VIRGINIA DEANNE WALSH,
Plaintiff, Civil Action No. 3:18cv00292-MHL

Vv.

GREATER RICHMOND ASSOCIATION

FOR RETARDED CITIZENS; JOHN

WALKER; and CHARLES D. STORY, III,

Defendants.

 

 

AGREED FINAL JUDGMENT

Before the Court is the parties’ Joint Motion to Dismiss with Prejudice. Having considered
the motion, IT IS ORDERED that
1. THIS IS A FINAL JUDGMENT dismissing Plaintiff's claims with PREJUDICE.

2. The parties will bear their own fees and costs.

Signed this___1** dayof_ VM ay 2019.

s ile
M. Hannah L Oa
United States District J; udge
